Citation Nr: 1723863	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  13-01 238	)	DATE
 	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a left shoulder disability.

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for a left knee disability.

4. Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel

INTRODUCTION

The Veteran served in the Army Reserves, during which he served on active duty from March 2003 to April 2004, during the Persian Gulf War Era.  For his service, he received, among others, a National Defense Service Medal, Global War on Terrorism Expeditionary Medal, and Global War on Terrorism Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2015, the Board remanded this matter for further evidentiary development prior to the adjudication of the claim; namely, for another VA examination.  In accordance with the Board's remand directives, the Veteran was afforded another VA examination in April 2016.  See April 2016 VA Examination Report; see also Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order).    


FINDINGS OF FACT

1. The most probative evidence of record establishes the Veteran's left shoulder strain is not caused by or otherwise related to reserve or active duty service.

2. The most probative evidence of record establishes the Veteran's lumbar and thoracic sprains are not caused by or otherwise related to reserve or active duty service.

3. The most probative evidence of record establishes the Veteran's degenerative arthritis of the left knee is not caused by or otherwise related to reserve or active duty service.

4. The evidence of record does not establish a current left hip disability for VA compensation purposes. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 1133, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.317 (2016).

2. The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1117, 1118, 1131, 1132, 1133, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(a), 3.317 (2016).

3. The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1117, 1118, 1131, 1132, 1133, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(a), 3.317.

4. The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 1133, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As it pertains to the claims decided herein, the VA has met all statutory and regulatory duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5100, 5101, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  

The Veteran contends that he is entitled to service connection for a left shoulder, low back, left knee, and left hip disabilities, which stem from his long-time reserve service, which included a period of active duty service.  See January 2013 Letter from the Veteran.  

More specifically, the Veteran asserts his ailments are due to the stresses of miles of backpacking with many pounds of equipment, running for miles, and other similar physical activities he engaged in while in service.  Id.; see also May 2016 Letter from the Veteran (the Veteran also claimed sleeping on the ground, in vehicles, and cots were harmful to his back condition in particular).  The Board notes the physical stressors recounted are corroborated by the November 2005 Functional Capacity Certificate, which describes in detail activities that may be required of a service member.  See November 2005 Functional Capacity Certificate.  Therefore, the Board finds a sufficient in service incurrence has been established for each of the claimed disabilities.

While the claimed disabilities share a common general in service incurrence, the medical evidence of record is inconsistent with each other in terms of identifying a diagnosis.  With respect to each of the claimed disabilities, the Veteran has been afforded two VA examinations; one in August 2012 and another in April 2016.  See August 2012 VA Examination Report; April 2016 VA Examination Reports.  Additionally, he submitted a May 2016 Disability Benefits Questionnaires (DBQs) from a private provider, Doctor L.S. (Dr. L.S.), addressing each claimed disability.  

As it relates to the claimed left shoulder disability, the August 2012 VA examiner diagnosed the Veteran solely with left shoulder pain.  However, as pain alone cannot constitute a disability for which service connection may be granted, the Board must examine the record for another diagnosis or an identifiable underlying malady or condition.  See Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999).  Subsequently, the April 2016 VA examiner diagnosed him with bilateral shoulder strain, while Dr. L.S. diagnosed him only with left shoulder strain.  See April 2016 Shoulder and Arm Conditions VA Examination Report; May 2016 Shoulder and Arm Conditions DBQ Dr. L.S.  Thus, the element of a current disability has been met despite the inconsistent diagnoses.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of a "current disability" is satisfied when a veteran has a disability at the time he files his claim or has a disability during the pendency of the claim, even if the disability resolves prior to adjudication of the claim).

In terms of the claimed low back disability, the Board notes the August 2012 VA examiner again diagnosed the Veteran simply with low back pain.  See August 2012 VA Examination Report; see also Sanchez-Benitez, supra.  In contrast, the April 2016 VA examiner indicated diagnoses of lumbar and thoracic sprains.  See April 2016 Back Conditions VA Examination Report.  Just one month later, Dr. L.S. diagnosed him with degenerative arthritis of the spine.  See May 2016 Back Conditions DBQ from Dr. L.S.  Therefore, irrespective of the differing diagnoses, a current disability has been established for the claimed low back disability.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Shedden, supra.; see also McClain, supra.

As it pertains to the claimed left knee disability, the August 2012 VA examiner not only rendered a diagnosis of joint pain of the left lower leg, but advised that current imagining studies revealed minor arthritic changes as well.  See August 2012 VA Examination Report.  Based upon the August 2012 imaging studies, the April 2016 VA examiner also recorded a diagnosis of degenerative arthritis of the left knee.  See April 2016 Knee and Lower Leg Conditions VA Examination Report.  A month later, Dr. L.S. concluded his left knee was normal, even after confirming that imaging studies were reviewed.  See May 2016 Knee and Lower Leg Conditions DBQ from Dr. L.S.  Nonetheless, the requirement of a current disability is satisfied as a result of the August 2012 and April 2016 diagnoses.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Shedden, supra.; McClain, supra.

Turning to the claimed left hip disability, the Board notes that while the August 2012 VA examiner indicated a diagnosis of left hip pain, neither the April 2016 VA examiner nor Dr. L.S. indicated a diagnosis associated with the left hip; pain or otherwise.  See August 2012 VA Examination Report (upon examination, the VA examiner noted the Veteran's left hip was normal); cf. April 2016 Hip and Thigh Conditions VA Examination Report (noting the left hip was normal upon examination, the VA examiner found no limitation of motion or no objective evidence of pain); May 2016 Hip and Thigh Conditions DBQ Dr. L.S. (within the diagnosis section of the DBQ Dr. L.S. noted the Veteran's left hip was normal, and upon examination no pain was noted); see also 38 C.F.R. § 3.317; Sanchez-Benitez, supra.  As no current disability for VA compensation purposes has been established, service connection for a left hip disability must be denied on that basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a current disability, there is no valid claim).

The crux of the remaining claims is whether there is a nexus, or link, between the Veteran's claimed disabilities and the in service incurrence.  In this regard, the pertinent evidence before the Board is his lay statements, STRs, the April 2016 VA Examination Reports, and the May 2016 DBQs from Dr. L.S.

In his May 2016 letter, the Veteran acknowledged that his claimed disabilities predated his active duty service.  See May 2016 Letter from the Veteran (the Veteran stated he has experienced some level of pain for approximately 20 years).  However, he also relayed the aches and pains were more pronounced during his deployment to Southeast Asia.  He claimed that he treated these symptoms with over-the-counter pain medication until he returned from his deployment.  Post-deployment, he began seeking treatment from a chiropractor during reserve service.  

A review of the Veteran's service treatment records (STRs) is negative for any complaints of left shoulder, low back, or left knee conditions prior to active duty service.  During his active duty service, he was deployed to Southeast Asia from April 2003 to March 2004.  See March 2004 Post-Deployment Health Assessment.  Although he stated his health stayed about the same or got better following deployment and described it as excellent, he reported during deployment he felt stiffness in his joints.  Id. (the Veteran underscored "stiff" among the symptoms described); see also March 2004 Report of Medical Assessment.  Notably, even though he was given the option to indicate whether the condition was on-going post-deployment, he limited his answer to just during deployment.  See March 2004 Post-Deployment Health Assessment.  Furthermore, he expressly denied any back pain and muscle aches, but reported numbness and tingling in his hands or feet.  

Other than the March 2004 Post-Deployment Health Assessment, the Board notes there are no other entries among the Veteran's STRs associated with his active duty service.  See May 2016 Letter from Veteran (the Veteran stated he did not go to sick call for his ailments).  The next medical assessment of record is a November 2005 examination, more than one year following his return from deployment.  At that time, he responded that he had or has had sinusitis, hay fever, rectal disease, sexually transmitted disease, and numbness or tingling in his feet.  See November 9, 2005 Report of Medical History.  However, he denied suffering from a painful shoulder, elbow or wrist; recurrent back pain or problem; impaired use of arms, legs, hands or feet; swollen or painful joints; or knee trouble.  Upon examination, the examiner concluded his upper extremities, lower extremities, and spine were all normal.  See November 7, 2005 Report of Medical Examination.  

In spite of the Veteran's assertion that his aches and pains were more pronounced during his deployment to Iraq, he did not seek any medical attention until September 2005; well over one year post-deployment.  In September 2005, he began seeking treatment from a chiropractor.  See generally September 2005 to July 2012 C. Chiropractic Clinic Progress Notes.  

Upon reviewing the C. Chiropractic Clinic Progress Notes, the Board finds the lay statements the Veteran submitted in furtherance of these claims are inconsistent with his reports at the time of treatment.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736, (1992) (holding that a statement made in the course of procuring medical services, where the declarant knows that a false statement may cause misdiagnosis or mistreatment, carries special guarantees of credibility).  According to the C. Chiropractic Clinic Progress Notes, he began receiving treatment in September 2005.  See September 2005 C. Chiropractic Clinic Progress Note; cf. June 2006 Annual Medical Certificate (while the Veteran admitted being treated by a health care provider since his last physical examination, he denied having any current medical/dental problems, and the only issue noted by the reviewer was an elevated cholesterol level); January 2008 Report of Medical History (the Veteran denied any swollen or painful joints, painful or "trick" shoulder, "trick" or locked knee, recurrent back pain or any back injury).  In September 2005, he sought treatment because he had developed moderately severe constant upper back pain.  See September 2005 C. Chiropractic Clinic Progress Note.  In diagnosing him with thoracic, lumbar and sacral segmental/somatic dysfunction, the treatment provider assessed that he was suffering from an "acute" condition, indicating a recent onset as opposed to a chronic condition.  From this point, the C. Chiropractic Clinic Progress Notes document off and on minimal improvement and re-aggravation.

All C. Chiropractic Clinic Progress Notes pertain to the Veteran's back until November 2009; five years post-active duty service.  In November 2009, he began reporting pain in the posterior left upper shoulder.  The treatment provider documented that "he [was] experiencing a new complaint of constant moderately severe pain in the shoulder area on the left," and that "he just started to hurt in [this] [region]."  He denied experiencing any particular precipitating event.  From November 2009, his report of left shoulder pain has been consistent in so far as the C. Chiropractic Clinic Progress Notes are concerned.  

The C. Chiropractic Clinic Progress Notes are silent with respect to the claimed knee disability.  The only reference to a left knee issue comes in the June 2011 Periodic Health Assessment.  At that time, although the Veteran denied suffering from chronic pain, he indicated he had or previously had intermittent joint pain in the left knee.  See June 2011 Periodic Health Assessment.  However, the examination provider's comments indicate the condition was "repaired" by the time of examination.  No abnormalities were noted following the attendant physical examination.  Of note, he expressly denied experiencing any back pain.  Further, he denied taking any over the counter medications other than vitamins.

In assessing the above mentioned evidence, the Board acknowledges the Veteran is competent to provide evidence regarding the lay observable symptoms he exhibits.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology).  To that extent, the Board finds his lay statements regarding the symptoms of his claimed disabilities competent.  However, the Board is cautious about attributing probative weight to his lay statements given the inconsistencies detailed above.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (holding that credibility may be appraised by evaluating a witness' statements for interest, bias, demeanor, internal consistency, facial plausibility, or consistency with the other evidence of record).

Irrespective of credibility, as they relate to the etiology of his claimed disabilities, the Board is unable to accord the Veteran's lay statements any probative weight because he is not competent to render a medical diagnosis or opinion on such a complex medical question.  See Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training, or experience are competent to render a medical diagnosis).  In this regard, the most probative evidence of record is the April 2016 VA Examination Reports, which include a Gulf War General Medical Examination.  Cf. August 2012 VA Examination Report (the VA examiner did not provide a nexus opinion).  

The April 2016 VA Examination Reports are supported by the May 2016 DBQs from Dr. L.S.  However, while the nexus opinions contained in the Dr. L.S.' May 2016 DBQs are largely consistent with the April 2016 VA examiner's, the Board is wary of attaching significant probative value to the May 2016 DBQs because they do not provide sufficient detail for the Board to ensure its reliance on these opinions in evaluating the claimed disabilities is a fully informed one.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008) (holding that to have probative value, a medical report must contain not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two) (citing Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007)).  For instance, neither Dr. L.S.' opinions nor rationales discuss the Veteran's lay statements and relies heavily on the absence of contemporaneous medical documentation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (2006) (holding that a medical examination is inadequate if the examiner fails to consider whether the veteran's lay assertions presented sufficient evidence of the etiology of his claimed disability).

In contrast, in evaluating the claimed left shoulder disability, the April 2016 VA examiner took care to note the Veteran's lay statements concerning his claimed shoulder disability.  See April 2016 Shoulder and Arm Conditions VA Examination Report.  In particular, his report that the onset of his shoulder disability was 15 to 20 years ago, and his belief it was due to wearing military gear.  

It is apparent to the Board the VA examiner gave due consideration to his lay statements as they are the only basis for the April 2016 diagnosis of left shoulder strain in light of the fact that upon examination his left shoulder was normal.  Even so, the VA examiner rendered a negative nexus opinion.  The VA examiner opined that it was less likely than not the Veteran's left shoulder strain was caused by or related to his reserve or active duty service.  See April 2016 Shoulder and Arm Conditions VA Examination Report; see also May 2016 Shoulder and Arm Conditions DBQ from Dr. L.S. (rendered a negative nexus opinion citing the lack of STRs pertaining to the claimed left shoulder disability).  

Additionally, the VA examiner opined it was less likely than not the Veteran's left shoulder strain was related to the environmental factors he may have been exposed to during his service in Southeast Asia.  See April 2016 Shoulder and Arm Conditions VA Examination Report.  Generally, the VA examiner found there were no diagnoses identified during the examination for which no etiology could be established, or signs or symptoms reported that may represent an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  See April 2016 Gulf War General Medical VA Examination Report; see also 38 C.F.R. § 3.317.  With regard to the left shoulder in particular, the VA examiner referenced the lack of credible published medical or scientific sources establishing a link between "Gulf War Syndrome" and a shoulder condition.  See April 2016 Shoulder and Arm Conditions VA Examination Report.  

Ultimately, the VA examiner concluded it was more likely than not the Veteran's left shoulder strain was due to the loss of strength and resiliency in the shoulder structures due to general wear and tear during the aging process throughout his lifetime.  The VA examiner noted similar complaints are very common in the general population.  Therefore, the Board finds the preponderance of the evidence is against his claim for service connection for a left shoulder disability.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

With respect to the claimed low back disability, the April 2016 VA examiner once more considered the Veteran's lay statements regarding the onset 15 to 20 years ago, as well as his belief it was generally due to his and long-time reserve and active duty service.  See April 2016 Back Conditions VA Examination Report.  In fact, it appears the April 2016 diagnoses of lumbar and thoracic sprains were also based singularly on his lay statements, as the examination itself revealed a normal back in both the lumbar and thoracic areas.  Id.; cf. May 2016 Back Conditions DBQ from Dr. L.S. (unlike the VA examiner, who did not diagnose the Veteran with degenerative arthritis of the spine even after reviewing imagining studies, Dr. L.S. indicated a diagnosis of degenerative arthritis of the spine, but nonetheless, rendered a negative nexus opinion pointing to the lack of STRs). 

In reconciling the C. Chiropractic Clinic Progress Notes with the Veteran's persistent denial of back pain in his STRs, the VA examiner reasoned the back condition must have been mild despite his claims to the contrary.  See April 2016 Back Conditions VA Examination Report.  Given the fact his lumbar and thoracic sprains appear to have resolved, the lack of documentation in service of any such conditions, and his consistent denials of back pain outside of the C. Chiropractic Clinic Progress Notes, the VA examiner opined that it was less likely than not his lumbar and thoracic sprains were caused by or related to his reserve or active duty service.  

Furthermore, the VA examiner opined it was less likely than not the Veteran's lumbar and thoracic sprains were related to the environmental factors he may have been exposed to during his service in Southeast Asia.  Id.; see also April 2016 Gulf War General Medical VA Examination.  In support, the VA examiner again referenced the lack of credible published medical or scientific sources establishing a link between Gulf War Syndrome and a back condition.  See April 2016 Back Conditions VA Examination Report. 

For the aforementioned reasons, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection for a low back disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304; see also Fagan, supra.  While the Board notes that pursuant to 38 C.F.R. §§ 3.307 and 3.309(a), arthritis is among the chronic diseases eligible for presumptive service connection, this presumption is not available when the claim is based on a period of active duty for training or inactive duty for training.  See Smith v. Shinseki, 24 Vet. App. 40, 46-47 (2010) (holding that a veteran can never be entitled to presumptive service connection for a claim based on a period of active duty for training because such a claim requires some evidence of in service incurrence).  As a result, despite Dr. L.S.' diagnosis of degenerative arthritis of the spine, as the first complaint of a low back condition comes in September 2005, more than one year post-active duty service, and the first formal diagnosis of degenerative arthritis of the spine comes in May 2016, 12 years post-active duty service, service connection cannot be granted on a presumptive basis.  See September 2005 C. Chiropractic Clinic Progress Notes; May 2016 Back Conditions DBQ from Dr. L.S.; see also 38 C.F.R. §§ 3.307, 3.309(a).

Finally, as it pertains to the claimed left knee disability, the April 2016 VA examiner noted that while the Veteran relayed twisting his right knee in the 1980s or 1990s, the first reference to a left knee condition came in June 2011; seven years post-deployment.  See April 2016 Knee and Lower Leg Conditions VA Examination Report; June 2011 Periodic Health Assessment; see also July 1987 Report of Medical History (the Veteran reported swollen right knee).  A review of the June 2011 Periodic Health Assessment shows the Veteran reported having or having had intermittent left knee joint pain.  See June 2011 Periodic Health Assessment.  However, of import, the June 2011 provider determined the condition had been "repaired" by that time. 

Given that the imagining studies of the Veteran's knee revealed "minimal osteoarthritic changes" and his left knee function was very good upon examination, it was noteworthy for the VA examiner that there was no documentation in service concerning his left knee apart from the June 2011 Periodic Health Assessment.  See April 2016 Knee and Lower Leg Conditions VA Examination Report.  In the end, the VA examiner concluded it was less likely than not his degenerative arthritis of the left knee was caused by or related to his reserve or active duty service.  Once more, the VA examiner also opined it was less likely than not his degenerative arthritis of the left knee was related to the environmental factors he may have been exposed to during his service in Southeast Asia.  Id.; see also April 2016 Gulf War General Medical VA Examination Report.  In support, the VA examiner referenced the lack of credible published medical or scientific sources establishing a link between Gulf War Syndrome and a knee condition.  See April 2016 Knee and Lower Leg Conditions VA Examination Report.  Instead, the VA examiner opined it was more likely than not his degenerative arthritis of the left knee was caused by general wear and tear during the aging process throughout his lifetime.  

For the foregoing reasons, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection for a left knee disability.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.303, 3.304; see also Fagan, supra.  Moreover, as the first documented report of left knee pain was in June 2011, during a period of reserve duty and seven years post-active duty service, service connection cannot be granted on a presumptive basis.  See June 2011 Periodic Health Assessment; 38 C.F.R. §§ 3.307, 3.309(a); Smith, supra.


ORDER

Service connection for a left shoulder disability is denied.

Service connection for a low back disability is denied.

Service connection for a left knee disability is denied.

Service connection for a left hip disability is denied.




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


